DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election with traverse of Species II-Figure 3, Species B-Figure 2B in the reply filed on March 10, 2022 is acknowledged.  It should be noted that the elected balun structure-Figure 2B will apply to elected etching apparatus-Figure 3.
Claims 2-8 and 10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
The traversal is on the ground(s) that the search and examination of the entire application would not place a serious burden on the Examiner.  This is not found persuasive because the search and examination of the entire application would place a serious burden on the Examiner since the search required for the features of the elected species is not co-extensive with the search required for the features of the non-elected species.
The requirement is still deemed proper and is therefore made FINAL.

Terminal Disclaimer
The terminal disclaimer filed on June 30, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Numbers 17/452640, 16/720262, 16/720173, 16/720156, 16/720154, 17/023675 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Information Disclosure Statement
The information disclosure statements filed May 19, 2022 and April 4, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
A copy of office action dated on 03-15-21 for U.S. Patent application 16/720156 is not provided with IDS filed on May 19, 2022.  A copy of office action dated on 01-06-21 for U.S. Patent application 16/720156 is not provided with IDS filed on May 19, 2022.  A copy of office action dated on 04-01-21 for U.S. Patent application 16/720156 is not provided with IDS filed on April 1, 2022.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wi (U.S. 2009/0102385) in view of Savas et al. (U.S. 2016/0289837).
Referring to Figures 1-2, 22-23 and paragraphs [0076]-[0085], Wi discloses a plasma processing apparatus comprising:  a balun 50, 52 including a first input terminal supplied with high frequency 40, a second input terminal which is grounded, a first output terminal and a second output terminal (Fig. 23, par.[0089]); a vacuum container 11 formed by a conductor (par.[0074]);  a first electrode 31 insulated from the vacuum container 11 (i.e. electrode plate 34 is made of insulating material) and electrically connected to the first output terminal (par.[0080]); and a second electrode 33 insulated from the vacuum container and electrically connected to the second output terminal (i.e. electrode plate 34 is made of insulating material) (par.[0080]), and wherein the second electrode 33 has a tubular shape and is arranged to surround an entire circumference of the first electrode 31, the first electrode and the second electrode being arranged to form a coaxial structure (Fig. 22).
Wi is silent on a balun including a first input terminal supplied with high frequency, a second input terminal which is grounded, a first output terminal and a second output terminal, wherein the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor, and wherein the second output terminal and the second electrode  are electrically connected to each other not through a capacitor, the second electrode being grounded via the balun whose second input terminal is grounded.
Referring to Figure 6 and paragraph [0065], Savas et al. teach a plasma processing apparatus wherein a balun including a first input terminal supplied with high frequency, a second input terminal which is grounded, a first output terminal and a second output terminal, wherein the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor and the second electrode being grounded via the balun whose second input terminal is grounded is used as a balun arrangement as a means to provide power distribution.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the balun of Wi such that includes a first input terminal supplied with high frequency, a second input terminal which is grounded, a first output terminal and a second output terminal, wherein the first output terminal and the first electrode are electrically connected to each other via a blocking capacitor and the second electrode being grounded via the balun whose second input terminal is grounded as taught by Savas et al. since it an alternate balun arrangement that provides power distribution.  
With regards to wherein the second output terminal and the second electrode  are electrically connected to each other not through a capacitor, it is considered a mere design change that does no exhibit a particularly advantageous effect.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the balun of Wi such that the second output terminal and the second electrode are electrically connected to each other not through a capacitor since it is an obvious design choice.
With respect to claim 11, the plasma processing apparatus of Wi in view of Savas et al. further comprising:  a high-frequency power supply 601: and an impedance matching circuit 602 arranged between the high-frequency power supply and the balun 603 (Savas et al.-Fig. 6).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wi (U.S. 2009/0102385) in view of Savas et al. (U.S. 2016/0289837) as applied to claims 1 and 11 above, and further in view of Minami (J.P. 200-195851A).
The teachings of Wi in view of Savas et al. have been discussed above.
Wi in view of Savas et al. is silent on wherein the first electrode holds a substrate, and the plasma processing apparatus is configured as an etching apparatus which is configured to etch the substrate held by the first electrode.
Referring to Figure 1 and paragraphs [0030]-[0033], [0053], Minami teach a plasma processing apparatus wherein the first electrode 121 holds a substrate 150, and the plasma processing apparatus is configured as an etching apparatus which is configured to etch the substrate held by the first electrode.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention for the first electrode of Wi in view of Savas et al. since it’s an alternate and equivalent arrangement that would generate reactive etching.  Additionally, it has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious.  In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982).  See MPEP 2144.06 II.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new ground of rejection (Wi’385 in view of Savas et al.’837).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Scholl et al.’103 and Wiedemuth et al.’738 teach a balun.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432. The examiner can normally be reached Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716